Citation Nr: 1209221	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  09-39 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for dental trauma.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel

INTRODUCTION

The Veteran served on active duty from September 1961 to August 1965.  This claim comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  The case is now under the jurisdiction of the Reno, Nevada, RO.  

In June 2010, the Veteran testified at a videoconference hearing before the undersigned; a transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to obtain a VA examination.  The Veteran contends that he suffered dental trauma during service that eventually resulted the in loss of most or all of his teeth.  

VA did not provide the Veteran with an examination in this case.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  

Service connection for compensation purposes only can be established for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if due to loss of substance of the body of the maxilla or mandible.  See Simington v. West, 11 Vet. App. 41 (1998).  For loss of teeth, bone loss through trauma or disease such as to osteomyelitis must be shown for purposes of compensability.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  See Note to Diagnostic Code 9913, 38 C.F.R. § 4.150.

Therapeutic and restorative dental treatment, for example, fillings, bridges, and extractions, almost always involves physical impact of the teeth.  The intended effect of dental treatment performed in service, including extractions of teeth, is not considered dental "trauma" as the term is defined in 38 C.F.R. §§ 3.381 and 17.161 (and former § 17.123(c)).  See also 38 U.S.C.A. § 7104(c) (West 2002); Smith v. West, 11 Vet. App. 134 (1998).  To have had dental extractions during service is not tantamount to dental trauma, because trauma of teeth, even extractions, in and of itself, does not constitute dental trauma.  VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).

The Veteran's service treatment records note that in May 1963 he was seen with enlarged swelling in the right zygoman area.  A small cyst was noted.  The treatment record notes that the Veteran had been struck in the face the week before, "causing a breakdown of the cyst wall structure."  Hot compresses were used to reduce swelling "and what appeared to be infection."  A January 1964 service treatment record noted that the Veteran was seen after being involved in an altercation where he was struck in the face and possibly also kicked in the face.  Examination showed right molar edema and ecchymosis.  The nasal bones were markedly depressed.  Facial, skull, and nasal X-rays showed a right molar fracture without apparent deformity and a depressed fracture of the nasal bones.

Service treatment records also note the extraction of tooth number 20 in October 1961; teeth numbers 2 and 19 in August 1963; tooth number 5 in September 1963; of tooth number 7 in June 1965; and of tooth number 15 in July 1965.  The Veteran's service separation examination indicated that the following teeth were missing:  1, 2, 5, 7, 15, 19, 20, and 32.

In August 2001 the Veteran was seen with an abscessed tooth.  A July 2008 MRI showed anterior masses in the region of the alveolar ridge.  This was consistent with cystic neoplasm, central necrosis, or abscess.  In an August 2008 VA record, the Veteran reported intermittent pain, pressure, and multiple dental problems of his anterior maxilla.  A 2008 CT scan showed discontinuity of bone in the maxilla.  The assessment was maxillary cysts most likely secondary to chronic infection and trauma.  In October 2008 the Veteran underwent excision of bilateral maxillary cysts and extraction of teeth roots 3, 6, 8, 9, 10, 12, and 14.

In June 2010 VA treatment record, it was noted that there was a discussion of the implications of the Veteran's anterior maxillary bony destruction and the relationship to his maxillary teeth and loss thereof.  The assessment was maxillary cyst leading to dental problems.  The examiner noted that "there does appear to be a clear relationship between the maxillary cyst and dental attrition."

Here, there is loss of teeth, evidence of in-service trauma, and some suggestion that the two may be linked.  Under the circumstances, the Board finds that the Veteran should be afforded a VA dental examination so that a dental expert may review the claims file to determine whether the loss of teeth were due to trauma in service and, if so, if the trauma resulted in the loss of substance of body of maxilla or mandible without the loss of continuity.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an appropriate VA medical/dental examination to determine the nature and etiology of his claimed dental disability.  The claims file and a copy of this remand should be provided to the examiner for review.  Based on a review of the claims file and the Veteran's physical examination, the examiner should be asked to opine whether it is at least as likely as not (i.e., a 50 percent probability or higher) that the tooth extractions done in 1963 and 1965 (as documented in the VA treatment records) were the result of in-service trauma (as noted in the May 1963 and January 1964 service treatment notes).  If the examiner finds that the Veteran's inservice extractions were the result of in-service trauma, then he or she is asked to describe any non-restorable damage related to the Veteran's dental trauma and to determine whether any current maxillary or mandible bone loss is at least as likely as not (i.e., a 50 percent probability or higher) related to the inservice dental trauma.  The examiner should also address the question of whether the cyst referred to in the May 1963 service treatment record is related to the maxillary cyst noted in the August 2008 CT scan, the October 2008 treatment record, and the June 2010 treatment record.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

2.  Thereafter, readjudicate the claim on appeal.  If the benefit sought on appeal remains denies, issue a supplemental statement of the case to the appellant and his representative, and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


